DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2017/0048216 A1), hereinafter “Chow”. 

As per claims 1, 12-13
“acquire information regarding authenticity of arbitrary data, the information being generated on a basis of management data of a peer-to-peer (P2P) database” at [0129]-[0134];
(Chow teaches the system 140 receives the unverified document image from a client device 102, 104, 106, generates a hash value of the unverified document image, retrieves the hash value of the original document from the distributed ledger, compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash value match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document)
“provide the information regarding authenticity of the arbitrary data to a device not including the P2P database,” at [0135].
(Chow teaches if the hash values match and the unauthenticated document is authenticated, the system 140 generates an authentication message that is transmitted to the verifying party 108, 110, 112. The authentication message verified the authenticity of the unverified document image)
“wherein the processing circuitry does not participate in a P2P network in which the P2P database is distributed” at [00] and Fig. 1;
(Chow teaches the system 140 (processing circuitry) is separated from the peer systems 160 (i.e., P2P network))
As per claim 2, Chow teaches the device of claim 1, wherein “the information regarding authenticity of the arbitrary data is information regarding whether or not the arbitrary data or data uniquely specifying the arbitrary data is included in the management data” at [0133]-[0134].

As per claim 3, Chow teaches the device of claim 2, wherein “the data uniquely specifying the arbitrary data is a hash value of the arbitrary data” at [0133]-[0134].

As per claim 4, Chow teaches the device of claim 2, wherein the processing circuitry is further “configured to control confirmation as to whether or not the arbitrary data or the data uniquely specifying the arbitrary data is included on the management data” at [0135]-[0136].

As per claim 5, Chow teaches the device of claim 4, wherein “the processing circuitry is configured to control the confirmation on a basis of a predetermined rule regarding a type of the arbitrary data, a confirmation history of the arbitrary data, metadata of the arbitrary data, a number or a size of the arbitrary data, presence or absence of an abnormal value in the arbitrary data, or presence or absence of a predetermined keyword in the arbitrary data” at [0128]-[0134].

As per claim 6, Chow teaches the device of claim 5, wherein “the processing circuitry is configured to provide a user with information to be used for judgment for necessity of the confirmation, information recommending the confirmation, or 

As per claim 7, Chow teaches the device of claim 4, wherein “the processing circuitry is configured to control the confirmation for a plurality of devices each including the P2P database” at [0060]-[0064].

As per claim 8, Chow teaches the device of claim 4, wherein the processing circuitry is further configured to control registration of history information regarding the confirmation for the P2P database” at [0060]-[0077].

As per claim 9, Chow teaches the device of claim 1, wherein the processing circuitry is configured to control acquisition of data from the P2P database in a case where inauthenticity of the arbitrary data has been confirmed” at [0136].

As per claim 10, Chow teaches the device of claim 1, wherein “the arbitrary data is same as data acquired from the P2P database or data acquired from a cache storage unit that caches data acquired from the P2P database” at [0133]-[0134].

As per claim 11, Chow teaches the device of claim 1, wherein “the P2P database stores blockchain data” at [0022]-[0028].


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1, 12-13, Applicant argued that “Chow does not disclose a processing device, not included in the distributed ledger, which receives information regarding authenticity of a document based on management information of the distributed ledger and which provides the information regarding authenticity of the document to a device not included in the distributed ledger. Chow is silent with regard to providing authenticity information to a device not included in the distributed ledger and is silent with regard to a processing device which does not participate in the distributed ledger”. On the contrary, Chow teaches at [0028] and Fig. 1 the Peer Systems 160 (mapped to the claimed “peer-to-peer database”) includes a plurality of peer systems 160 participate in a P2P network by acting as “miners” for the distributed ledger, processing the received transaction data to generate additional blocks of the ledger, which may be appended to the distributed ledger and distributed across peer system 160. On the other hand, Chow teaches at [0129]-[0135] and Fig. 1 the system 140 (mapped to the claimed “processing circuitry”) acquires information regarding authenticity of arbitrary data by receiving the unverified document image from a client device 102, 104, 106, generates a hash value of the unverified document image and comparing the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash value match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document. Chow .


    PNG
    media_image1.png
    600
    632
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 8, 2022